UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7558



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT LEE BRUCE, JR., a/k/a Rob Base,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-94-61, CA-98-39-R)


Submitted:   April 27, 1999                 Decided:   June 25, 1999


Before NIEMEYER and LUTTIG, Circuit Judges, and HALL, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Lee Bruce, Jr., Appellant Pro Se. Donald Ray Wolthuis,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant Robert Lee Bruce, Jr., seeks to appeal the district

court’s orders denying his motion filed under 28 U.S.C.A. § 2255

(West 1994 & Supp. 1998) and his motion for reconsideration.     We

have reviewed the record and the district court’s memorandum opin-

ion and orders and find no reversible error.   Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   See United States v. Bruce, Nos. CR-

94-61; CA-98-39-R (W.D. Va. Aug. 27 & Sept. 16, 1998).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                  2